Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 06/20/2022:
Amendments of Claims 6 and 9 are acknowledged.
Replacement sheet for Figures 5 to 7 is acknowledged.
New Claims 12 to 19 are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 to 8 and 10 to 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kristen (US 2008/0017396).
Regarding Claim 6:
Kristen discloses a hand-held power tool comprising: an impact mechanism (Figure 1, paragraph 2, tool 2 is a drill hammer); an electric motor for driving the impact mechanism; a monostable operating button having a switching direction between a stable switching position and a pressed switching position (Figure 1, motor 8, pawl 18 of a motor switch 20, Paragraph 29, the Figure shows the pawl in an engaged position in which the motor switch 20 activates the motor unit 8, the switching direction would be towards the handle 16);
a device controller switching off the electric motor in response to the stable switching position and activating the electric motor in response to the pressed switching position (Figure 1, motor switch 20 activates the motor unit 8); 
a locking switch having a sliding direction, and including an actuating knob, a catch and a sliding block, the actuating knob movable by the user in the sliding direction from a releasing position to a locking position (Figures 1 to 3, locking device 24 includes locking switch 54 comprising an actuator protruding from the housing 12 that will be considered the “actuating knob” moving on a sliding direction showed on the figure and the rest inside the housing, such as  will be considered the “sliding block” and locking hook 52 will be considered the “catch”);
the catch being pivotable in a pivoting direction perpendicular to the switching direction between a first position and a second position, the catch being disengaged from the operating button in the first position and the catch engaging in the operating button in the second position, arresting the operating button in the pressed position (Figure 1 shows the catch 52 engaging a locking recess 56 of the pawl 18 which is accordingly held in an engaged position in which the motor switch 20 activates the motor unit 8. in the operating button in the second position; while Figures 2 and 3 show the catch disengaged from the pawl 18, the movement of the proximal end in and out of pawl 18 is perpendicular to the direction of movement of the pawl 18); 
the catch having, on a side facing in the pivoting direction, a slotted-guide face inclined with respect to the sliding direction (Figure 3 shows the bottom surface of locking hook 52 can be considered a “slotted guide face”, note that the locking hook 52 has a protrusion contacting the pawl 18, the surface between the protrusion and the pivot, where spring 58 lands, will be considered a “slotted guide surface” short of any additional limitation); 
the sliding block being rigidly connected to the actuating knob and bearing on the slotted-guide face in the releasing position (Figures 1 to 3, the sliding block and the actuating knob are rigidly connected and on Figure 3 it can be seen that locking hook 52 contacts locking switch 54 under pressure from spring 60 and tongue 50, so it can be considered that it is “bearing” locking hook 52, which includes the “slotted-guide face”, note that the meaning of the word bearing can be “connect, relation”; Paragraph  29; In this active position, the actuation tongue 50 is swivelable into a forward position against the locking hook 52 by displacing a locking switch 54. As a result, the adjusting arrangement 22 is in a locking position in which the locking hook 52 engages in a locking recess 56 of the pawl 18 which is accordingly held in an engaged position in which the motor switch 20 activates the motor unit 8).

Regarding Claims 7 and 19:
Kristen discloses the catch has a spring applying a force counter to the pivoting direction to the catch (Figures 1 to 3, leaf spring 58).  

Regarding Claim 8:
Kristen discloses the catch has a counter facing side facing counter to the pivoting direction, a further slotted-guide face inclined with respect to the sliding direction being provided on the counter facing side, a finger being rigidly connected to the actuating knob, the finger bearing on the further slotted-guide face (Figures 1 and 2 show that locking hook 52 has a top surface that is in contact with tongue 50 and short of any additional limitation can be considered a “further slotted-guide surface. The distal end of locking switch 54 will be considered a “finger” that “bears” the mentioned surface by contact to tongue 50).

Regarding Claim 10:
Kristen discloses the monostable operating button has a switching cap grippable by a user and having a blocking face interacting with the catch (Figure 1, pawl 18 includes locking recess 56 to interact with locking hook 52).

Regarding Claim 11:
Kristen discloses the sliding block is disengaged from the slotted-guide face in the second position of the catch (Figure 1 shows the catch engaging in the operating button in the second position and the locking switch 45 not contacting directly the locking hook 52 as it can be seen on Figure 3).

Regarding Claim 12:
Kristen discloses that the tool comprises a handle (Figure 1, handle 16).

Regarding Claim 17:
Kristen discloses that the tool can be a hammer drill (Paragraph 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kristen (US 2008/0017396).
Regarding Claims 13 and 15:
As discussed above for claim 6, Kristen discloses the invention as claimed, in particular a rotary drive driven by an electric motor and the power tool being a drill or a chisel hammer (Paragraph 02).
Kristen does not specifically disclose a tool holder.
The use of toolholders to hold tools for electric power tools is a very well-known practice in the art, so, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use a toolholder to support the chisel tool or a drill bit.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kristen (US 2008/0017396) in view of Shimma (US 2006/0011361).
Regarding Claim 9:
As discussed above for claim 6, Kristen discloses the invention as claimed.
Kristen does not specifically disclose the monostable operating button having a restoring element preloading the operating button counter to the switching direction.
Shimma teaches a similar power impact tool including a monostable operating button with a locking switch to keep or release the operating button (Trigger 123) from a locked position including a spring to return the button to the off position (Paragraph 28, The main switch 125 is an automatic-reset type switch that is turned to the ON position by depressing a trigger 123 and returned to the OFF position by the biasing force of a spring (not shown) by releasing the trigger 123).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Kristen the teachings of Shimma and use a spring to return the operating button to the “off” position.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kristen (US 2008/0017396) in view of Shimma (US 2006/0011361) as applied to claim 9 above, and further in view of Kimata (US 2010/0175972).
Regarding Claim 18:
As discussed above for claim 9, the modified invention of Kristen discloses the invention as claimed.
The modified invention of Kristen does not specifically disclose if the restoring spring is a helical spring.
Kimata teaches using a helical spring as a restoring spring for the trigger switch of a power tool (Figure 2, spring 13).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Kristen the teachings of Kimata and use a helical spring as a restoring spring since their use as restoring springs is very common in the art.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kristen (US 2008/0017396) as applied to claims 13 and 6 above, in view of Schaer (EP 3170624, published on 05/24/2017; Schaer US 2018/0304453 will be used as text for translation and Figures).
Regarding Claim 14:
As discussed above for claim 13, the modified invention of Kristen discloses the invention as claimed.
The modified invention of Kristen does not specifically disclose if the monostable operating button sets a rotational speed of the electric motor.
Schaer teaches setting the rotational speed of the electric motor by the amount of force applied to the monostable operating button (paragraph 18, The user may select one of the activating switch positions, for example by selecting the user's actuating force. The various switch positions may be associated with different rotational speeds of the rotary drive 4).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Kristen the teachings of Schaer and use the monostable operating button to control the rotational speed of the motor as described by Schaer as a well-known in the art way to control such speed.

Regarding Claim 16:
As discussed above for claim 13, the modified invention of Kristen discloses the invention as claimed.
The modified invention of Kristen does not specifically disclose wherein impact mechanism is a pneumatic impact mechanism.
Schaer teaches using a pneumatic system to provide impact force to the tool of the power drill hammer (Figure 1, Pneumatic striking mechanism 8, Paragraph 36, the striking mechanism 8 is a pneumatic striking mechanism).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Kristen the teachings of Schaer and use a pneumatic impact system as described by Schaer as a well-known way to provide impact forces to the tool of a power drill hammer.


Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. 
The Applicant argues that Locking hook 52 of Kristen does not have a slotted guide face while the Examiner disagrees with that argument and directs the attention to Figure 3 where locking hook 52 presents a lower surface that contacts pawl 18. The surface includes a protrusion at one end that gets into pawl 18 and an area between that protrusion and the not numbered pivot where spring 58 is placed that can surely be considered a slot of a “slotted guide-face”. The Examiner agrees that the surface is very different to the slotted-guide face being claimed and surely adding some additional description to the claim would overcome the reference used.
Note that the Examiner is unclear if the slotted guide-face claimed corresponds to numeral 38 or 40 of the Drawings.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731